DETAILED ACTION
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-9 and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacPhail et al. (US Publication 2017/0030173 A1; herein “MacPhail”) in view of Least et al. (US Publication 2016/0032694 A1; herein “Least”).

	In regards to claim 1, MacPhail discloses: A method of injecting a non-Newtonian fluid (i.e. at least fracturing fluid) into a well (well comprising wellbore wall 10) formed within a subterranean formation (8; at least abstract, paragraphs [0008 and 0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”), the method comprising: 
	pumping the non-Newtonian fluid into an interior of a tubular string (14) positioned within the well (at least paragraphs [0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”); 
	controlling a flow rate of the non-Newtonian fluid flowing from the interior of the tubular string to an exterior of the tubular string (i.e. annulus and formation) with a flow control device (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”); and 
	injecting the non-Newtonian fluid into the subterranean formation from the well (at least paragraphs [0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”).
	However, MacPhail appears to be silent in regards to: autonomously controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string with an autonomous flow control device that increases flow resistance as apparent viscosity of the fluid decreases.
	Nonetheless, the teachings of Least introduces an autonomous downhole injection flow controlling device. Least discloses: autonomously controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string (at least paragraph [0053] introduces “…although described in a production context, concepts herein can are applicable in other contexts, including injection (e.g., with the inflow control assemblies 16 as part of an injection string), well treatment (e.g., with the inflow control assemblies 16 as part of a treatment string) and/or other applications”) with an autonomous flow control device that increases flow resistance as apparent viscosity of the fluid decreases (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail to include the teachings of Least, by modifying controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string with an flow control device taught by MacPhail to include for the flow control device to be autonomous, in which the autonomous flow control device increases flow resistance as apparent viscosity of the fluid decreases taught by Least to allow for balancing inflow of fluids along the length of the well (at least paragraph [0002]).

	In regards to claim 2, MacPhail further discloses: wherein controlling the flow rate of the non-Newtonian fluid comprises adjusting the flow rate of the fluid through the flow control device (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises automatically adjusting the flow rate of the fluid through the autonomous flow control device based upon a viscosity of the fluid at the autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).

	In regards to claim 3, MacPhail further discloses: wherein controlling the flow rate of the non-Newtonian fluid comprises controlling the flow rate of the non-Newtonian fluid flowing from the interior of the tubular string to the exterior of the tubular string (at least paragraphs [0038-0039] introduces the fluid flow from the internal flow path 11 to the annular opening 13, in light of the fluid flow arrows, as shown in at least figure 3A) with a plurality of flow control devices (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises autonomously controlling the flow rate of the fluid flowing (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”) from the interior of the tubular string to the exterior of the tubular string (at least paragraph [0053] introduces “…although described in a production context, concepts herein can are applicable in other contexts, including injection (e.g., with the inflow control assemblies 16 as part of an injection string), well treatment (e.g., with the inflow control assemblies 16 as part of a treatment string) and/or other applications”).

	In regards to claim 4, MacPhail further discloses: controlling the flow rate of the non-Newtonian fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises balancing the flow rate of the fluid through the plurality of autonomous flow control devices to reduce a difference in flow rates through the plurality of autonomous flow control devices (at least paragraphs [0040, 0054, 0057] introduces “…flow rates through production (or injection) equipment may be more uniform (e.g., along a length or lengths of production tubing) as compared to conventional techniques”; “…the string 12 is used for injection of sweeping fluids (e.g., water, brine and/or other fluids) into the subterranean zone substantially uniformly, or in some other flow profile, along the length of the production/injection interval for the purpose of maintaining pressure in the subterranean zone and sweeping the zone's fluids to a specified location in the subterranean zone”; at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).

	In regards to claim 5, MacPhail further discloses: controlling the flow rate of the non-Newtonian fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid further comprises at least one of: increasing the flow rate through one of the autonomous flow control devices for a portion of the fluid comprising a higher viscosity; or decreasing the flow rate through another of the autonomous flow control devices for a portion of the fluid comprising a lower viscosity relative to the higher viscosity (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).

	In regards to claim 6, MacPhail further discloses: controlling the flow rate of the non-Newtonian fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises at least one of: decreasing the flow rate through one of the autonomous flow control devices positioned closer to a heel of the tubular string; or increasing the flow rate through another of the autonomous flow control devices positioned closer to a toe of the tubular string relative to the heel (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least figures 1-2 introduces the plurality of flow control devices, e.g. 16, to be positioned closer to a toe, i.e. downhole end of the assembly, of the tubular string relative to the heel, i.e. deviating point of the assembly between the vertical and horizontal assembly lengths).

	In regards to claim 7, MacPhail further discloses: controlling the flow rate of the non-Newtonian fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises controlling a flow resistance to the fluid flowing from the interior of the tubular string to the exterior of the tubular string with the autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least paragraph [0058] introduces “The autonomous valve includes multiple passages, each having a different resistance to flow in relation to a characteristic of the fluid flow. The passages include fluid diodes that provide resistance to flow based on the density, viscosity, and/or velocity of the fluid they receive”).

	In regards to claim 8, Least further discloses: wherein the autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”) is positioned within a wall () of the tubular string (at least paragraph [0074] and figure 3 introduces “…a flow control apparatus 305 is used as a coupling to connect (e.g., threadingly) ends 325 of two base pipes 314 that are part of a completion string in a wellbore 14”). 

	In regards to claim 9, Least further discloses: wherein the autonomous flow control device comprises one of a fluidic diode autonomous flow control device, a movable plate autonomous flow control device, a differential pressure autonomous flow control device, and a labyrinth-shaped autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least paragraph [0058] introduces “The autonomous valve includes multiple passages, each having a different resistance to flow in relation to a characteristic of the fluid flow. The passages include fluid diodes that provide resistance to flow based on the density, viscosity, and/or velocity of the fluid they receive”).

	In regards to claim 12, Least further discloses: wherein a viscosity of the non-Newtonian fluid decreases as a flow rate for the non-Newtonian fluid increases (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).

	In regards to claim 13, MacPhail discloses: A method of pumping a non-Newtonian fluid (i.e. at least fracturing fluid; at least abstract, paragraphs [0008 and 0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”), the method comprising: 
	pumping the non-Newtonian fluid into an interior of a tubular string (14); and 
	controlling a flow resistance to the non-Newtonian fluid flowing from the interior of the tubular string to an exterior of the tubular string (i.e. annulus and formation) with a flow control device (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”).
	However, MacPhail appears to be silent in regards to: autonomously controlling a flow resistance to the fluid flowing from the interior of the tubular string to an exterior of the tubular string with an autonomous flow control device that increases flow resistance as apparent viscosity of the fluid decreases.
	The teachings of Least introduces an autonomous downhole injection flow controlling device. Least discloses: autonomously controlling a flow resistance to the fluid flowing from the interior of the tubular string to an exterior of the tubular string (at least paragraph [0053] introduces “…although described in a production context, concepts herein can are applicable in other contexts, including injection (e.g., with the inflow control assemblies 16 as part of an injection string), well treatment (e.g., with the inflow control assemblies 16 as part of a treatment string) and/or other applications”) with an autonomous flow control device that increases flow resistance as apparent viscosity of the fluid decreases (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail to include the teachings of Least, by modifying controlling a flow rate of the fluid flowing from the interior of the tubular string to an exterior of the tubular string with an flow control device taught by MacPhail to include for the flow control device to be autonomous, in which the autonomous flow control device increases flow resistance as apparent viscosity of the fluid decreases taught by Least to allow for balancing inflow of fluids along the length of the well (at least paragraph [0002]).

	In regards to claim 14, MacPhail further discloses: wherein the tubular string is positioned within a well (well comprising wellbore wall 10) formed within a subterranean formation (8, as shown in at least figures 12).

	In regards to claim 15, MacPhail further discloses: the method further comprising injecting the non-Newtonian fluid (i.e. at least fracturing fluid) into the subterranean formation (at least abstract, paragraphs [0008 and 0154-0185] and figures 12 introduces “Fracturing fluid is pumped at high pressure down the string to exit the opened port of the selected regulator or regulators to make contact with the formation to cause the formation to fracture”; “After the string is set in the well, a fracturing fluid may be conveyed through the string 14 to hydraulically fracture, arrow F, the formation to form fracs 2”).

	In regards to claim 16, MacPhail further discloses: controlling the flow rate of the non-Newtonian fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises at least one of: decreasing the flow rate through one of the autonomous flow control devices positioned closer to a heel of the tubular string; or increasing the flow rate through another of the autonomous flow control devices positioned closer to a toe of the tubular string relative to the heel (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least figures 1-2 introduces the plurality of flow control devices, e.g. 16, to be positioned closer to a toe, i.e. downhole end of the assembly, of the tubular string relative to the heel, i.e. deviating point of the assembly between the vertical and horizontal assembly lengths).

	In regards to claim 17, MacPhail further discloses: wherein controlling the flow rate of the non-Newtonian fluid comprises adjusting the flow rate of the fluid through the flow control device (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises automatically adjusting the flow rate of the fluid through the autonomous flow control device based upon a viscosity of the fluid at the autonomous flow control device (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).

	In regards to claim 18, MacPhail further discloses: controlling the flow rate of the non-Newtonian fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises autonomously controlling a flow resistance to the fluid flowing from the interior of the tubular string to the exterior of the tubular string with a plurality of autonomous flow control devices (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”; at least paragraph [0058] introduces “The autonomous valve includes multiple passages, each having a different resistance to flow in relation to a characteristic of the fluid flow. The passages include fluid diodes that provide resistance to flow based on the density, viscosity, and/or velocity of the fluid they receive”).

	In regards to claim 19, MacPhail further discloses: controlling the flow rate of the non-Newtonian fluid (at least paragraphs [0154-0185] and figures 12 introduces “…a plurality of production flow regulators 124 and a plurality of injection flow regulators 122 are intermittently positioned along the length of the horizontal section of the well”; “…each flow regulator 122, 124 includes a port through the wall of the string through which a hydraulic fracturing treatment will be done. The valves are each selectively openable to allow fluid communication between the string inner bore and the string outer surface, which when installed is open to the formation. When installed, each valve may be closed and then selectively opened to allow a hydraulic fracture treatment to be placed therethrough”; at least figures 12 introduces the plurality of injection flow control devices 122). Least further discloses: wherein autonomously controlling the flow rate of the fluid comprises at least one of: increasing the flow rate through one of the autonomous flow control devices for a portion of the fluid comprising a higher viscosity; or decreasing the flow rate through another of the autonomous flow control devices for a portion of the fluid comprising a lower viscosity relative to the higher viscosity (at least paragraphs [0056-0057] introduces “…the ICDs are autonomous ICDs (“AICDs”). AICDs may include an autonomous valve that autonomously (i.e., without human or other interaction) changes between allowing and restricting against flow to the completion string 12 from the annulus 20 in response to a fluid flow characteristic, such as, at least one of fluid flow rate, viscosity or density. For example, an autonomous valve can become more restrictive of fluid flow as the flow rate increases and less restrictive as the flow rate decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the viscosity fluid increases and less restrictive of viscosity of the fluid decreases or vice versa. An autonomous valve can become more restrictive of fluid flow as the fluid density increases and less restrictive as the fluid density decreases or vice versa. In certain instances, an autonomous valve can automatically be more restrictive to water than oil or vice versa, more restrictive to gas than oil or vice versa, and/or more restrictive to production flow (e.g., flow from the wellbore 14 into the interior of the completion string 12) than to injection flow (e.g., flow from the interior of the completion string 12 into the wellbore 14) or vice versa”).

	Claim(s) 10-11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacPhail et al. (US Publication 2017/0030173 A1; herein “MacPhail”) in view of Least et al. (US Publication 2016/0032694 A1; herein “Least”) with the teachings of Lesko et al. (US Publication 2016/0258264 A1; herein “Lesko”).

	In regards to claim 10, MacPhail discloses: the non-Newtonian fluid (as disclosed in claim 1 above).
However, MacPhail in view of Least appear to be silent in regards to: wherein the non-Newtonian fluid comprises a synthetic polymer comprising polyacrylamide.
Nonetheless, the teachings of Lesko introduces the use of different types of fracturing fluids within wellbores. Lesko discloses: wherein the non-Newtonian fluid comprises a synthetic polymer comprising polyacrylamide (at least paragraphs [0030-0032] introduces “…‘Treatment fluid’ or ‘fluid’ or ‘fracturing fluid’ (in context) refers to the entire treatment fluid, including any proppant, subproppant particles, liquid, etc”; “the treatment fluid may comprise a linear gel, e.g., water soluble polymers, such as hydroxyethylcellulose (HEC), guar, copolymers of polyacrylamide and their derivatives, e.g., acrylamido-methyl-propane sulfonate polymer (AMPS), or a viscoelastic surfactant system, e.g., a betaine, or the like”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail in view of Least in include the teachings of Lesko, by modifying the non-Newtonian fracturing fluid introduced within the wellbore taught by MacPhail in view of Least to include for the non-Newtonian fracturing fluid to comprise polyacrylamide as taught by Lesko since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, doing so helps in controlling and enhancing the efficiency of producing the various fluids from the reservoir (paragraph [0001]).

	In regards to claim 11, MacPhail discloses: the non-Newtonian fluid (as disclosed in claim 1 above).
	However, MacPhail in view of Least appear to be silent in regards to: wherein the non-Newtonian fluid comprises at least one of an injection gel, an acid gel, a gravel pack gel, or a sealing gel.
Nonetheless, Lesko discloses: wherein the non-Newtonian fluid comprises at least one of an injection gel, an acid gel, a gravel pack gel, or a sealing gel (at least paragraphs [0030-0032] introduces “…‘Treatment fluid’ or ‘fluid’ or ‘fracturing fluid’ (in context) refers to the entire treatment fluid, including any proppant, subproppant particles, liquid, etc”; “…non-limiting examples of the fluid phase(s) include hydratable gels and mixtures of hydratable gels (e.g. gels containing polysaccharides such as guars and their derivatives, xanthan and diutan and their derivatives, hydratable cellulose derivatives such as hydroxyethylcellulose, carboxymethylcellulose and others, polyvinyl alcohol and its derivatives, other hydratable polymers, colloids, etc.), a cross-linked hydratable gel, a viscosified acid (e.g. gel-based), an emulsified acid (e.g. oil outer phase), a viscoelastic surfactant (VES) viscosified fluid, and an oil-based fluid including a gelled, or otherwise viscosified oil”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail in view of Least in include the teachings of Lesko, by modifying the non-Newtonian fracturing fluid introduced within the wellbore taught by MacPhail in view of Least to include for the non-Newtonian fracturing fluid to comprise of an injection gel taught by Lesko since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, doing so helps in controlling and enhancing the efficiency of producing the various fluids from the reservoir (paragraph [0001]).

	In regards to claim 20, MacPhail discloses: the non-Newtonian fluid (as disclosed in claim 13 above).
However, MacPhail in view of Least appear to be silent in regards to: wherein the non-Newtonian fluid comprises a synthetic polymer comprising polyacrylamide.
Nonetheless, the teachings of Lesko introduces the use of different types of fracturing fluids within wellbores. Lesko discloses: wherein the non-Newtonian fluid comprises a synthetic polymer comprising polyacrylamide (at least paragraphs [0030-0032] introduces “…‘Treatment fluid’ or ‘fluid’ or ‘fracturing fluid’ (in context) refers to the entire treatment fluid, including any proppant, subproppant particles, liquid, etc”; “the treatment fluid may comprise a linear gel, e.g., water soluble polymers, such as hydroxyethylcellulose (HEC), guar, copolymers of polyacrylamide and their derivatives, e.g., acrylamido-methyl-propane sulfonate polymer (AMPS), or a viscoelastic surfactant system, e.g., a betaine, or the like”).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of MacPhail in view of Least in include the teachings of Lesko, by modifying the non-Newtonian fracturing fluid introduced within the wellbore taught by MacPhail in view of Least to include for the non-Newtonian fracturing fluid to comprise polyacrylamide as taught by Lesko since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Furthermore, doing so helps in controlling and enhancing the efficiency of producing the various fluids from the reservoir (paragraph [0001]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 9:00AM-5:00PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Patent Examiner, Art Unit 3676